Exhibit 10.3

ARTICLES OF AMENDMENT
OF BIMINI CAPITAL MANAGEMENT, INC.


Bimini Capital Management, Inc., a Maryland corporation (which is hereinafter
referred to as the “Corporation”), hereby certifies to the State Department of
Assessments and Taxation of Maryland that:
 
First:  The Articles of Incorporation of the Corporation are hereby amended as
follows:
 
Article XIII, Section 9, clause (i) is amended in its entirety to read as
follows:
 
(i) Subject to the limitations provided below, the Board of Directors may from
time to time increase or decrease the Ownership Limit and increase or decrease
an Excepted Holder Ownership Limit; provided, however, that any decrease shall
only apply prospectively for stockholders owning more than the decreased
Ownership Limit as of the date of the change (other than a decrease as a result
of a retroactive change in existing law that would require a decrease to retain
REIT status, in which case such decrease shall be effective immediately).
Stockholders owning more than the decreased Ownership Limit as of the date of
the change, but consistent with the prior Ownership Limit, shall be permitted to
retain, but not increase, such percentage, and such Ownership Limit with respect
to such stockholders shall decrease in proportion to any decrease in their
ownership until such time as the stockholder’s ownership reaches the decreased
Ownership Limit.
 
Second:  This amendment to the Articles of Incorporation of the Corporation was
advised by the Board of Directors of the Corporation and approved by the
stockholders of the Corporation as required by Section 2-607 of the Maryland
General Corporation Law.
 
Third: The undersigned President of the Corporation acknowledges this amendment
to the Articles of Incorporation of the Corporation to be the corporate act of
the Corporation and, as to all matters of fact required to be verified under
oath, the undersigned President acknowledges that, to the best of his knowledge,
information and belief, these matters and facts are true in all material
respects and that this statement is made under the penalties for perjury.
 
[Signature page follows.]
 

 
 
 

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF: The Corporation has caused this amendment to the Articles of
Incorporation to be executed in its name and on its behalf by its President and
attested by its Secretary this 27th day of May, 2008.


By:  _/s/ Robert E. Cauley_
Name:    Robert E. Cauley
Title:      President




ATTEST:




By:  _/s/ J. Christopher Clifton__
Name:     J. Christopher Clifton
Title:      Secretary

